              Case 1:20-cv-00949-JD Document 32 Filed 03/09/20 Page 1 of 12




                              UNITED STATES DISTRICT COURT
                            FOR THE DISTRICT OF MASSACHUSETTS

COLLISION COMMUNICATIONS, INC.,

                          Plaintiff,
                                                                      C.A. No. 19-CV-12251-ADB
         v.
                                                                      LEAVE TO FILE GRANTED
NOKIA SOLUTIONS AND NETWORKS OY,                                      ON MARCH 5, 2020 (DKT. 31)

                          Defendant.


    DEFENDANT NOKIA SOLUTIONS AND NETWORKS OY’S REPLY IN SUPPORT
      OF ITS MOTION TO DISMISS FOR LACK OF PERSONAL JURISDICTION

         Defendant Nokia Solutions and Networks Oy (“Nokia”) submits this Reply in further

support of its Motion to Dismiss for Lack of Personal Jurisdiction (Dkt. 12).

                                             INTRODUCTION

         Plaintiff Collision Communications, Inc.’s (“Collision”) Opposition (Dkt. 28) to Nokia’s

Motion to Dismiss fails to establish any basis for the exercise of personal jurisdiction over Nokia

in Massachusetts. Collision seeks to establish jurisdiction over Nokia based on the fortuitous

happenstance that one of the people negotiating a contract with Nokia, Jared Fry, apparently

spoke to Nokia and checked and sent emails from his home in Boston. See Affidavit of Jared

Fry (Dkt. 29).1 Such unilateral activity on the part of one of Collision’s agents, however, cannot

act as a basis for establishing Nokia’s “purposeful availment” of Massachusetts law. This is

especially true here where it is undisputed that: (1) Collision is a New Hampshire company that

is not registered to do business in Massachusetts; (2) Nokia is a Finnish company without any



1
         Paragraph 37 of the Complaint alleges, “During this phase and subsequent phases of the parties’ dealings,
Collision was represented by Jared Fry and Stan Fry while Nokia was represented by Francisco ‘Paco’ Lopez
Herrerias.” Id. Collision does not dispute that Stan Fry lives and works in New Hampshire.



ME1 32792070v.2
            Case 1:20-cv-00949-JD Document 32 Filed 03/09/20 Page 2 of 12




contacts in Massachusetts;2 (3) Nokia was negotiating a possible technology agreement with

Collision which entailed Collision’s engineers performing work in New Hampshire; (4) the

parties’ face-to-face meetings took place in New Hampshire; (5) payments and notices due under

the alleged contract were to be made in New Hampshire; and (6) Collision, to the extent it

suffered any injury, suffered that injury in New Hampshire. In fact, no aspect of the alleged

contract being considered, whether by way of performance or otherwise, had anything to do with

Massachusetts whatsoever. Based on these facts, the location of where one of Collision’s agents

chose to open emails or take phone calls cannot act as the basis for establishing jurisdiction over

Nokia in Massachusetts. The Court, therefore, should dismiss this action for lack of personal

jurisdiction.

                                                  ARGUMENT

I.       COLLISION’S EVIDENCE IS INSUFFICIENT TO MEET THE
         MASSACHUSETTS LONG-ARM STATUTE

         As Collision admits, it must meet both the Massachusetts long-arm statute (G.L. c. 223A,

§ 3) and the Due Process Clause of the United States Constitution in order to establish personal

jurisdiction over Nokia in Massachusetts.                 To meet the Massachusetts statutory long-arm

requirement, Collision relies on G.L. c. 223A, § 3(a) (“transacting any business in this

commonwealth”) or § 3(c) (“causing tortious injury by an act or omission in this



2
          Collision’s Opposition argues that “Nokia’s website states that one of its worldwide offices is located in in
[sic] Westford, Massachusetts.” Opposition at 4. Later, however, the Opposition notes that this is not an office
belonging to Nokia Solutions and Networks Oy. See id. at 18 (“Its US subsidiary has a major research facility
here.”). As noted in the Declaration of Ulla Nyberg (Dkt. 14), Nokia Solutions and Networks Oy (the party to this
lawsuit) is a Finnish company that does not have any offices in Massachusetts. See id., ¶ 4. That a non-party
affiliate of the defendant may have an office in Massachusetts is irrelevant to the personal jurisdiction analysis. See,
e.g., Daimler AG v. Bauman, 571 U.S. 117, 134-35 (2014) (Due Process did not permit exercise of general
jurisdiction over German corporation in California based on services performed there by its United States
subsidiary). That is particularly the case here where Collision alleges only specific jurisdiction, as specific
jurisdiction focuses solely on forum contacts which relate to the claims asserted. See Harlow v. Children’s Hosp.,
432 F.3d 50, 60–61 (1st Cir. 2005). Collision does not claim to have had any dealings this Westford office.


                                                           2
ME1 32792070v.2
            Case 1:20-cv-00949-JD Document 32 Filed 03/09/20 Page 3 of 12




commonwealth”) as the basis for jurisdiction. Collision’s arguments, however, are misguided as

Nokia’s alleged contacts with Massachusetts are plainly insufficient to meet the long-arm statute.

         To establish jurisdiction pursuant to Section 3(a), courts look to whether the defendant

attempted to participate in the Commonwealth’s economic life. See, e.g., United Elec., Radio &

Mach. Workers of Am. v. 163 Pleasant St. Corp., 960 F.2d 1080, 1087 (1st Cir. 1992). Nokia

cannot be said to have attempted to participate in the Massachusetts economy.           The facts

demonstrate that Nokia, a Finnish company, negotiated with Collision, a New Hampshire

company, for a potential technology partnership to be performed by Collision in New Hampshire,

without any connection to Massachusetts whatsoever.

         More specifically, performance by Collision’s developers under the potential contract

was to occur exclusively in New Hampshire. All of the alleged detrimental reliance work by

Collision’s developers during contract negotiations occurred in New Hampshire. In its Amended

Complaint, Collision admits that meetings between Collision and Nokia concerning the alleged

contract took place in New Hampshire at Collision’s corporate offices. See, e.g., Complaint, ¶

28 (“in early-February, 2017, representatives from Nokia came to Collision’s offices for a three-

day workshop”); see also 2/14/17 Email from Fry (Declaration of David Himelfarb (“Himelfarb

Decl.”) (Dkt. No. 15), at Ex. 1) (“Thank you again for visiting us in New Hampshire ….”). The

Complaint further alleges that, after the February 2017 workshop in New Hampshire, Nokia

representatives returned to New Hampshire to attempt to negotiate a business arrangement. See

Complaint, ¶ 54; see also 5-19-17 Email from Fry (Himelfarb Decl., at Ex. 2) (“I wanted to

thank you again for making the trip to New Hampshire.”).

         The draft contracts that Collision relies on and that Collision drafted at the time all

involved performance and acts in New Hampshire, with no Massachusetts activity. The draft



                                                3
ME1 32792070v.2
            Case 1:20-cv-00949-JD Document 32 Filed 03/09/20 Page 4 of 12




contracts expressly provide that they are between “Collision Communications Inc., a Delaware

corporation having its principal place of business at 12 Murphy Drive, Suite G-2, Nashua, NH,

03062, U.S.A.” and “Nokia Solutions and Networks Oy, a corporation validly organized and

existing under the laws of Finland, having its principal place of business … [in] Espoo, Finland.”

See Integration Ag., p. 1; License Ag., p. 1 (Himelfarb Decl., at Ex. 3-4). Both Agreements

contemplated that payments would be made to Collision’s TD Bank account in New Hampshire.

See Integration Ag., Sect. 5.4; License Ag., Sect. 3.4. Likewise, all notices under the agreements

were to be sent to Collision’s offices “C/O: Jared Fry” in New Hampshire. See Integration Ag.,

Sect. 11.9; License Ag., Sect. 11.8. There is nothing in these draft agreements that involves

Massachusetts.3

         In short, nothing about the parties’ dealings suggest that Nokia intended to participate in

Massachusetts’ economic life. “The long-arm statute does not confer personal jurisdiction where

the nonresident’s contacts with Massachusetts were ‘purely incidental’ to the business

transactions.” Aub v. Technicolor Entm’t Servs., 224 F. Supp. 2d 371, 373-374 (D. Mass. 2002)

(“The fact that there were long-distance communications between the parties by mail and

telephone is not enough to justify the conclusion that [Defendant] transacted business in

Massachusetts.”). The Aub court further noted that the “Massachusetts Supreme Judicial Court

(‘SJC’) has distinguished cases in which a nonresident’s contacts are ‘random or isolated events’

from cases in which the contacts are ‘part of a larger systematic effort on [the nonresident’s] part

to obtain business from Massachusetts businesses and residents.’” Id. at 373 (citing Tatro v.

Manor Care, Inc., 416 Mass. 763 (1994)).              Collision has not established any facts which


3
        Nokia also notes that the parties’ prior Proof of Concept agreement that Collision performed and Nokia
paid Collision for was performed in New Hampshire, also without concern to Massachusetts. See Complaint, ¶ 25-
26.


                                                      4
ME1 32792070v.2
            Case 1:20-cv-00949-JD Document 32 Filed 03/09/20 Page 5 of 12




demonstrate a sufficient transacting of business in this Commonwealth by Nokia.                         The

transaction here was fundamentally one involving a New Hampshire company with performance

under the potential contract in New Hampshire. The contract and negotiations had nothing to do

with Massachusetts. Jared Fry’s unilateral decision to work out of his home office for his New

Hampshire employer are mere incidental contacts to the material business transaction and claims

at issue. Nokia’s alleged contacts with Mr. Fry during his work from home, standing alone, do

not demonstrate any deliberate choice by Nokia to participate in the economic life of

Massachusetts.4

         Next, Collision attempts to rely on Section 3(c) to somehow meet the Massachusetts’

long-arm statute. Once again, Collision is misguided because the alleged Massachusetts contacts

of Nokia do not tend to show causation of any tort in Massachusetts. Collision notes in its

Opposition that the standard under Section 3(c) is largely as follows: “where a defendant

knowingly sends into a state a false statement, intending that it should there be relied upon to the

injury of a resident of that state, he has, for jurisdictional purposes, acted within that state.” See

Opposition, at p. 14 (citing Burtner v. Burnham, 13 Mass. App. Ct. 158, 164-64 (1982))

(emphasis added). Putting aside the question of whether Nokia knowingly sent any sufficient

statements into Massachusetts merely by sending emails to Collision located in New Hampshire

that were opened by its agent in Massachusetts, the articulated standard demonstrates expressly

how Collision continually misses the point.

         The plaintiff in this action is not Jared Fry, it is Collision, a company located in New

Hampshire. No injury to a resident of Massachusetts has occurred here. At best, the Complaint

alleges that an injury occurred to a New Hampshire company in New Hampshire. The location

4
        Nokia’s lack of minimum contacts with Massachusetts are further discussed below in the constitutional
purposeful availment analysis.


                                                     5
ME1 32792070v.2
            Case 1:20-cv-00949-JD Document 32 Filed 03/09/20 Page 6 of 12




of where Jared Fry worked at various times is not relevant to the jurisdictional analysis under

Section 3(c) of the long-arm statute. Simply put, Nokia has not acted within Massachusetts or

caused any injury to a Massachusetts resident. Given these essential facts, Collision cannot

satisfy the Massachusetts long-arm statute under either Section 3(a) or 3(c).

II.      NOKIA DID NOT PURPOSEFULLY AVAIL ITSELF OF MASSACHUSETTS IN
         ANY WAY

         Beyond the Massachusetts long-arm statute, Collision has also not established Nokia’s

purposeful availment of Massachusetts in order to meet constitutional requirements. Again,

Collision’s basis for Nokia’s alleged purposeful availment rests solely with the unilateral acts of

Collision’s Chief Operating Officer, Jared Fry, choosing to work from his home office in

Massachusetts at times, and his opening of email5 and taking telephone calls from Massachusetts.

None of those alleged acts constitute Nokia’s purposeful availment of the privilege of conducting

activities in Massachusetts, thereby invoking the benefits and protections of the state’s laws and

making the defendant’s involuntary presence before the state’s courts foreseeable.

         “A purpose of the foreseeability requirement is that ‘personal jurisdiction over

nonresidents ... is a quid for a quo that consists of the state’s extending protection or other

services to the nonresident.’” See Phillips v. Prairie Eye Ctr., 530 F.3d 22, 29 (1st Cir. 2008).

Like in Phillips, there is no evidence here that Nokia availed itself of any protections of

Massachusetts law or other services provided by the State.6 All that Collision argues here is that

Nokia allegedly knew that Jared Fry worked from his home office in Massachusetts at various



5
          Collision does not dispute that its servers are located in New Hampshire, meaning that Nokia’s emails went
first to New Hampshire and then were forwarded from New Hampshire to Jared Fry in Massachusetts by Collision.
6
         As noted above, Collision’s reliance on a Nokia affiliate having an office in Westford, Massachusetts, is
not a relevant contact for purposes of specific jurisdiction because it has nothing to do with the allegations in this
case. See supra n. 2.


                                                          6
ME1 32792070v.2
            Case 1:20-cv-00949-JD Document 32 Filed 03/09/20 Page 7 of 12




times during the parties’ negotiations. 7 This, as a matter of law, is insufficient to establish

purposeful availment by Nokia for purposes of personal jurisdiction involving claims not made

by Jared Fry individually, but by a New Hampshire company. Collision ignores that all of the

essential aspects of the parties’ relationship had to do with potentially transacting business in

New Hampshire and nothing to do with Massachusetts.

         “While it is true that mail or telephone communications sent by a defendant may be used

to establish minimum contacts, generally without more, they will be insufficient to establish

personal jurisdiction.”         Walburn v. Rovema Packaging Machines, L.P., No. CIV.A. 07-

3692(PGS), 2008 WL 852443, at *6 (D.N.J. Mar. 28, 2008). Case law has established that “in

the absence of a contract that is substantially connected to this state ... telephone calls and faxes

to the state during negotiations do not create specific personal jurisdiction.” Alacrity Renovation

Servs., LLC v. Long, No. 316CV00206FDWDSC, 2016 WL 4150011, at *6 (W.D.N.C. Aug. 3,

2016) (emphasis added) (citing cases). See also cases cited by Nokia in its Motion to Dismiss

(Dkt. No. 13), at pp. 13-14. The alleged Massachusetts contacts here, even if accepted as true,

are simply too attenuated and incidental to justify the exercise of jurisdiction over Nokia. What

is utterly lacking is any alleged contact that is actually substantially connected to Massachusetts

in some fashion.8




7
         Nokia could not have known when Jared was choosing to work from home or from Collision’s offices in
New Hampshire. Jared’s unilateral choices were his alone and not something directed by Nokia in any way. In fact,
the parties’ communications often included several persons from each company, with all of Collision’s other
representatives working from its offices in New Hampshire and performing all of the alleged essential development
work from that location.
8
         While Nokia does not dispute that, in the appropriate case, the contacts themselves need not necessarily be
substantial to permit the exercise of jurisdiction, Collision’s citation to cases with instances of more limited contacts
ignores the important, and necessary, context that ensures that those limited contacts are actually tied to the claims at
issue and the non-resident defendant’s voluntary and foreseeable purposeful availment of that forum. Nokia’s
alleged contacts with Massachusetts here lack the supporting context necessary to establish jurisdiction.


                                                           7
ME1 32792070v.2
            Case 1:20-cv-00949-JD Document 32 Filed 03/09/20 Page 8 of 12




         This is especially true where the contacts are solely that of the Plaintiff’s agent in

choosing to work from home in Massachusetts, and not the deliberate, voluntary acts of Nokia

reaching into Massachusetts for purposes of doing business. 9 “The focus of the purposeful

availment inquiry is the defendant’s intentionality.”                 Gargano v. Cayman Nat. Corp., No.

CIV.A.09-11938-JLT, 2010 WL 2245034, at *5 (D. Mass. June 2, 2010) (emphasis added). In

evaluating communications for purposes of personal jurisdiction, the Gargano Court noted:

             This court cannot reasonably construe an email that could have been read
             from any computer anywhere in the world, but which the Plaintiff just
             happened to read in Massachusetts, as an intentional action by which
             Defendants availed themselves of the privileges of doing business in
             Massachusetts.       Defendants did not direct their conduct toward
             Massachusetts. Rather, they sent an email to a stateless email account and
             Plaintiff, at his convenience, read that email from a computer located in
             Massachusetts. Indeed, this is not purposeful availment, but precisely the
             kind of “random, isolated, or fortuitous” contact with the forum state that
             the Supreme Court has said cannot constitute a basis for jurisdiction.

Id.10 What is necessary, yet wholly lacking here, is “deliberate targeting of the forum” by Nokia.

See Connell v. CIMC Intermodal Equip., No. 1:16-CV-714, 2016 WL 7034407, at *3 (M.D. Pa.

Dec. 2, 2016) (plaintiff’s claim of home office as basis for jurisdiction insufficient as

“[d]eliberate targeting of the forum is necessary; unilateral communication by the party seeking

to impose jurisdiction on a nonresident defendant will not suffice.”).




9
          Collision repeatedly conflates Jared Fry, individually, with Collision, the company. The mere fact that
Nokia purportedly knew that Jared Fry worked from his home office in Massachusetts is not dispositive of the
jurisdictional issue. See Phillips, 530 F. 3d. 22, 28 (2008) (“We have held, however, in a variety of contexts, that
the defendant’s awareness of the location of plaintiff is not, on its own, enough to create personal jurisdiction over a
defendant.”).
10
         The fundamental flaw of Collision’s position is seen by the far-ranging ramifications of somehow holding
that a non-resident defendant could be subject to jurisdiction simply because an agent of the plaintiff chooses to
work from home in a different state. If someone sends an email to a business address when that business is located
in a specific state (like New Hampshire) and an agent of the business then decides to open and respond to the email
in another state, it cannot mean that jurisdiction attaches. This is true regardless of the defendant’s purported
knowledge. Such contacts are merely incidental to the actual business relationship and too “random, fortuitous or
attenuated” to establish jurisdiction.


                                                           8
ME1 32792070v.2
            Case 1:20-cv-00949-JD Document 32 Filed 03/09/20 Page 9 of 12




         In evaluating the parties’ relationship, it cannot be said that Nokia could have had any

fair warning that it might be sued in Massachusetts merely because one of Collision’s employees

worked out of his home office in Massachusetts during part of the negotiations. 11 After all,

Collision: (1) is a company that is registered to do business in New Hampshire (See NH Sect’y

of State Printout and Annual Report) (attached hereto as Exhibits A and B); (2) lists 12 Murphy

Drive, Unit G-2, Nashua, NH 03062 as its address on its webpage (see Exhibit C) (and does not

list any Massachusetts offices); and (3) lists a New Hampshire address as its home office on its

SEC filings12 (see Exhibit D). Moreover, Nokia’s contacts with Jared Fry, whether he was in

New Hampshire, in his home in Massachusetts, or anywhere else, were all for purposes of

working with Collision for a potential contract to be performed out of Collision’s offices in New

Hampshire. 13 Incidental contacts with Jared Fry that may have occurred in Massachusetts do not

mean that Nokia was “deliberately targeting” Massachusetts. Nor can Collision somehow claim

that it suffered injury in Massachusetts merely because one of its employees lives there. The

effects of Nokia’s alleged misrepresentations and communications were not felt in Massachusetts,

but instead felt by Collision in New Hampshire.

         The requirement of deliberate targeting of the forum “ensures that a defendant will not be

haled into a jurisdiction solely as a result of random, fortuitous, or attenuated contacts, or of the

unilateral activity of another party or a third person.” Burger King Corp v. Ruszewicz, 471 U.S.

462, 475 (1985). Collision’s failure to sufficiently articulate any legitimate connection between


11
         To establish jurisdiction, Collision must establish both voluntariness and foreseeability. Ticketmaster-New
York, Inc. v. Alioto, 26 F.3d 201, 207 (1st Cir. 1994) (the necessary “cornerstones” of purposeful availment).
12
         The attached SEC Form D lists Jared Fry’s address as “c/o Collision Communications, Inc., 20 Depot
Street, Suite 2A, Peterborough, NH 03458.”
13
          Nokia disputes that it knew that Jared Fry was “running” the operations of Collision in New Hampshire
from his home office in Boston. The truth of such averment, however, is irrelevant to the question of whether
jurisdiction exists over Nokia here.


                                                         9
ME1 32792070v.2
           Case 1:20-cv-00949-JD Document 32 Filed 03/09/20 Page 10 of 12




Nokia, on one hand, and Massachusetts, on the other, necessitates the dismissal of the claims

against it, in accordance with Fed. R. Civ. P. 12(b)(2).

         In its Opposition, Collision relies in part on Good Hope Indus., Inc. v. Ryder Scott Co.,

378 Mass. 1 (1979), to argue that Nokia could have expected being haled into Court in

Massachusetts. The facts of Good Hope Indus., however, are readily distinguishable. As the

SJC observed in that case, “inquiries into whether the exercise of personal jurisdiction is

permissible in a particular case are sensitive to the facts of each case.” Id. at 1 (citation and

internal quotation marks omitted). In Good Hope Indus., the SJC relied heavily on the facts that

the plaintiffs were Massachusetts corporations with their main offices in Springfield, MA, their

principal bank account where money was sent from was in Springfield, multiple deliverables

were sent to Massachusetts, and invoices were sent to Massachusetts. See id. at 3-4. Ultimately,

the court observed, “[h]ad the defendant not desired to expose itself to a claim of Massachusetts

jurisdiction, it was within its power to refuse to deal with the plaintiffs here.” Id. at 12. In this

case, in contrast, Nokia was contemplating doing business with a New Hampshire company,

Collision’s draft agreements contemplated payments to a New Hampshire bank account and

required that notices under the contract be sent to New Hampshire, and Collision’s work under

the proposed collaboration was to be performed in New Hampshire. The pertinent facts from

Good Hope are simply absent here.

         Lastly, Collision argues that the forum non conveniens factors favor Massachusetts over

Delaware because Boston is barely an hour from New Hampshire. See Opposition at 18. It cites

no cases supporting the proposition that jurisdiction is proper in one state because the state is

close to another state where jurisdiction may lie. In fact, such an argument turns applicable

Supreme Court precedents on their head. Nokia also disputes that Massachusetts is a more



                                                 10
ME1 32792070v.2
           Case 1:20-cv-00949-JD Document 32 Filed 03/09/20 Page 11 of 12




convenient forum. As the Court well knows, in contract based disputes, such as this one, where

discovery is largely electronic, there is no real difference between litigating in Massachusetts

versus Delaware. See Veryfine Prod., Inc. v. Phlo Corp., 124 F. Supp. 2d 16, 26 (D. Mass. 2000)

(“Because this is primarily a contract claim, the documents appear to be in the possession of both

parties and thus the relative convenience of an alternative forum is negligible.”). Moreover, as

Nokia’s witnesses are in Finland and Germany, Massachusetts is not a convenient forum for

them.    It is also generally the case that travelling between cities in the Northeast is not

burdensome. Indeed, Collision has already shown a willingness to travel when it suits its needs,

such as its trips to Finland to negotiate with Nokia and its willingness to travel to New York for a

mediation.        Finally, Collision’s Massachusetts counsel is already admitted pro hac vice in

Delaware and both Collision and Nokia have retained Delaware counsel.              Looking at the

situation as a whole, Collision has not shown that Massachusetts is a more convenient forum

than Delaware.

                                           CONCLUSION

         For the foregoing reasons, Nokia respectfully requests that the Court grant its Motion to

Dismiss and dismiss Collision’s Amended Complaint for lack of personal jurisdiction pursuant to

Fed. R. Civ. P. 12(b)(2). Nokia further requests such other and further relief as the Court deems

just and proper.

                                               Respectfully submitted,

                                               NOKIA SOLUTIONS AND NETWORKS OY,

                                               By its attorneys,

                                               /s/ David Himelfarb
                                               David Himelfarb, BBO #649596
                                               dhimelfarb@mccarter.com
                                               John Allen, BBO # 673081


                                                 11
ME1 32792070v.2
           Case 1:20-cv-00949-JD Document 32 Filed 03/09/20 Page 12 of 12




                                            jallen@mccarter.com
                                            McCarter English, LLP
                                            265 Franklin Street
                                            Boston, MA 02110
                                            Tel: (617) 449-6500
                                            Fax: (617) 607-9200
March 9, 2020

                               CERTIFICATE OF SERVICE

       I, David Himelfarb, hereby certify that on this 9th day of March, 2020, a true copy of the
above document was served on counsel for all parties through the Court’s ECF/CM system.

                                            /s/ David Himelfarb
                                            David Himelfarb




                                               12
ME1 32792070v.2
